DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim Status
	 Claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, 13 and 16 limitation “…the location being determined without the need to use of any fiducial material on the patient tracking device…” it is unclear what is meant by the phrase “need to use”. It is unclear the functional intentions of the limitations in correlation to the claim as a whole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et. al. (U.S. 20140272773, September 18, 2014)(hereinafter, “Merritt”), Inglese et. al. (U.S. 20190046276, PD February 26, 2016)(hereinafter, “Inglese”) Daon (US 20150182296, March 12, 2015), (hereinafter “Daon”).
Regarding Claim 1, Merritt teaches: A method for referencing a tracking system's coordinate frame to a coordinate frame of a 3D model of a rigid body, the rigid body comprising at least a portion of a patient's oral cavity, the method locating a patient tracking device with respect to a computer tomography (CT) volume without the need to utilize any fiducial located on the patient, the method comprising the steps of: providing a 3D model depicting at least a portion of surfaces within a patient's oral cavity, the surfaces including at least three defined anatomical features (“It is also contemplated that the present invention can be conducted 
providing a tracking system; providing a probe with an affixed probe tracking reference component, the probe having a probe tip (“…the system 10 includes an oral dental appliance or fixture 12, a tool fixture 100, and a reference fixture 200 (which may be another dental appliance). These fixtures are used in conjunction with tracking software (or a processing system running the software) to provide improved image guidance during an oral surgical procedure. Referring to FIGS. 1-3, a novel oral fixture 12 is shown that is removably attachable to the patient's mouth.” [0053]; “The oral fixture 12 also includes at least one mount 26 attached to or formed integral with the support 14. The mount is configured to attach a tracking component to the oral fixture for use in an image guidance system. In one embodiment, the mount is configured to receive one of more cameras for use in tracking” [0055]);
detecting with the tracking system the location of a fiducial free patient tracking reference component rigidly and removably affixed to a location relative to a patient's oral cavity, the location being determined without the need to use of any fiducial material on the patient tracking device; tracking with the tracking system locations of the probe tracking reference component as the probe moves along surfaces of the patient's oral cavity (“…a fixture 
determining a three-dimensional location of the probe tip for at least three anatomical locations in the patient's oral cavity (“…the program also is configured to receive optical data for determining the relative position of the surgical tools that are being used. Specifically, as discussed above, the tool fixture preferably includes a second camera 109 which provides an image of the tool bit 106 being used in the procedure. The system is designed to determine the location of the tool bit 106 in three dimensions and to adjust the position of a simulated surgical tool that is depicted on the display of the imaged data. Thus, the movement of the actual tool is mimicked by the simulated tool on the display.” [0103]); 
storing the three dimensional locations of the probe tip for each of the at least three anatomical locations (“…the reference dataset is stored in the processing system.” [0024]; “Using the image of the reference pattern 212, and stored data of the location of the camera 105 on the tool 102, the program can calculate the actual movement of the tool 102.” [0091]);
Merritt does not explicitly teach: the method locating with respect to a cone-beam computer tomography (CBCT) volume and determining a transform that relates the at least three anatomical locations to the at least three defined anatomical features in the 3D model.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location volume in Merritt to be with respect to a cone-beam computer tomography (CBCT) volume as taught in Inglese “…for improving the surgical planning process. Intraoral volume imaging, for example, makes it possible for the practitioner to study bone and tissue structures of a patient in detail, such as for implant positioning.” (Inglese, [0003]).
Daon in the same field with regards to image guided navigation systems for the oral cavity, teaches: “The determining the continuously updated three-dimensional model of the surgical site may further comprise: determining from the image information three-dimensional location and orientation information about a third vectorized tracking marker fixedly attached to a surgical implement; and calculating from the three-dimensional location and orientation of the third tracking marker the corresponding three-dimensional location and orientation of the surgical implement.” [0014-0015]; “…deriving a spatial transformation matrix or expressing in real time the three-dimensional location and orientation of the fiducial reference as determined from the image information in terms of the three-dimensional location and orientation…” [0076].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Merritt to determine a transform that relates the at least three anatomical locations to the at least three defined anatomical features in the 3D model as taught 
Regarding Claim 2, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above. 
Merritt further teaches: wherein the 3D model is a surface extracted from a computed tomography image of a portion of a patient's oral cavity (“An image guidance system is also disclosed for tracking a surgical instrument within the oral cavity. The system includes a plurality of cameras configured to be located within the oral cavity. The plurality of cameras are designed when activated to provide intraoral images of optically visible patterns within oral cavity.” [0020]; “the tool fixture 100, to map the oral cavity of the patient on the day of surgery. In this embodiment, the oral fixture 12 and reference plate 200 would be formed and attached to the patient on the day of surgery. The surgeon can then create a 3D optical map of the patient's mouth using the tool cameras. Then, using the data from the 3D model and the prior CT scan, the system would reference the two together.” [0098]).
Regarding Claim 4, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.	
Merritt further teaches: wherein the tracking system is a stereo optical tracking system (“The fixture is attached to the patient. Optical transmitters are located about the patient and emit signals that are detected by the sensor(s). The sensor(s) send a signal to the software as the patient's mouth moves and an adjustment is made to the digital image of the patient's oral cavity. The software also tracks the position of the instrument and depicts an image of the instrument in the proper location relative to the digital image of the teeth… All present dental active image-guided surgery systems involve the use of optical tracking which requires that the fixture that is placed in the patient's mouth extends outside the mouth in order to be detected by the optical transmitter or receivers.” [0012-0013].
5, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.	
Merritt further teaches: wherein the affixed probe tracking reference component and the patient tracking reference component include contrast patterns (“A reference pattern 212 (generically depicted in FIGS. 8 and 10) is formed on the outer surface of the reference fixture (opposite from the side with the moldable material 210). The reference pattern 212 is an optically visible pattern that is configured to provide visual reference points for the video cameras to detect for use in determining the position of the cameras in the mouth. In the illustrated embodiment, the reference pattern is preferably a series of non-repetitive Quick Reference or QR Codes spaced across the outer surface. See, for example, FIGS. 8A, 8B and 8C which depict images of non-repetitive reference patterns that may be used in the present invention. Bar codes, Aztec codes or other 2D codes, or graphical images, could also be used. The pattern preferably uses contrasting colors, such as black and white, to facilitate detection and recognition by the system. In particular, FIG. 8C depicts a two-scale pattern. The pattern is a 2D barcode, which is made up of a barcode-within-a-barcode allowing detection at multiple scales. The larger checkerboard squares are uniquely identifiable from a larger distance, while the four smaller tiles in each corner of the larger tile are detectable by a camera placed much closer to the reference fixture.” [0068]).
Regarding Claim 6, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.	
Merritt further teaches: wherein the affixed probe tracking reference component and the patient tracking reference component include reflective spheres (“The fiducial markers 34 may be spherical in shape and/or colored so as to be easily detected by a technician or doctor…” (See re-produced Fig. 1, solid arrow and [0062]). 

    PNG
    media_image1.png
    509
    655
    media_image1.png
    Greyscale

Regarding Claim 7, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.	
Merritt further teaches: wherein the affixed probe tracking reference component and the patient tracking reference component include light-emitting devices (“Also it is contemplated that other mechanisms can be used to provide the reference data needed, including LEDs, a data matrix, data glyphs, or raised or lowered features similar to braille. The fiducials can be balls with reflective surfaces for use in calibrating where the camera or pattern is related to the fiducials. Flashes of light can be sent toward the fiducials and the reflected light captured by the camera for determining the fiducials locations. As will become apparent, the use of the reference pattern is for purposes of determining movement and location of the cameras.” [0068]).
Regarding Claim 8, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.
Merritt further teaches: wherein the probe is an instrument with a spherical tip (Fig. 20, “…a spherical touch pad 502…” [0104], (see re-produced Fig. 20, the red solid circular area on the platform indicated below).

    PNG
    media_image2.png
    478
    612
    media_image2.png
    Greyscale

9, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.
Merritt further teaches: wherein the probe is an instrument with a tip that includes a conical point (Fig. 5, that a tool bit, Element 106, can include a conical point (see re-produced Fig. 5 below).

    PNG
    media_image3.png
    378
    410
    media_image3.png
    Greyscale

Regarding Claim 10, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.
wherein the 3D model includes a scan of a dental mandible or maxilla of a patient's oral cavity (“An image guidance system is also disclosed for tracking a surgical instrument within the oral cavity. The system includes a plurality of cameras configured to be located within the oral cavity. The plurality of cameras are designed when activated to provide intraoral images of optically visible patterns within oral cavity.” [0020]; “Referring now to FIGS. 7 and 8, a reference dental appliance or fixture 200 according to one embodiment is shown for use with a lower set of teeth in a patient. FIGS. 9 and 10 illustrate a second embodiment of the reference fixture 200 for use with a upper set of teeth. in one embodiment, the reference fixture 200 includes a base plate 202 with inner and outer raised edges 204, 206 formed integral with and extending outward from the base plate 202.” [0067]; “…the tool fixture 100, to map the oral cavity of the patient on the day of surgery. In this embodiment, the oral fixture 12 and reference plate 200 would be formed and attached to the patient on the day of surgery. The surgeon can then create 
Regarding Claim 11, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.
Merritt further teaches: wherein the probe is traced along and around the patient's teeth (Fig. 12 (see re-produced figure below) how positioning the oral and reference fixtures to be attached to the teeth would correlate the position data of the surgical tools being used and the information the camera on the tool to capture more of the information along and around the teeth [0085 and 0090]).  

    PNG
    media_image4.png
    460
    677
    media_image4.png
    Greyscale


Regarding Claim 12, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.
Merritt further teaches: wherein the probe is traced along and around the patient's jaw bone (Fig. 19 (see re-produced figure below) how positioning the oral and reference fixtures to be attached to the edge of the jaw and turning the camera to focus the field of view to be more on the jaw bone would correlate the position data of the surgical tools being used and the information the camera on the tool would capture more of the information along and around the jaw [0099 and 0090]).

    PNG
    media_image5.png
    473
    682
    media_image5.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Inglese, Daon and Verard et al (US 20060025677, February 2, 2006), (hereinafter “Verard”).
Regarding Claim 3, the combination of references Merritt, Inglese and Doan substantially teach the claim limitations as noted above.
Merritt does not teach: wherein the tracking system is an electromagnetic field generator and the affixed probe tracking reference component and the patient tracking reference component are electromagnetic sensor coils.
Verard in the same field of surgical navigation systems, further teaches, in Fig. 1, “the electromagnetic sources or generators may be located within the instrument 52 and one or more receiver coils may be provided externally to the patient 14 forming a receiver coil array similar to the transmitter coil array 46. In this regard, the sensor coils 58 would generate electromagnetic fields, which would be received by the receiving coils in the receiving coil array similar to the transmitter coil array 46.” [0091] See re-produced Fig. 1 below, the instrument 52, indicated by blue solid arrow, transmitter coil array 46, indicated by solid green square box and the sensor coils 58, is indicated by the red dotted circle.

    PNG
    media_image6.png
    611
    865
    media_image6.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Merritt to incorporate an electromagnetic field generator to the tracking system’s coordinate frame and have the tracking reference components as electromagnetic sensor coils as taught in Verard, since this would allow Daon to not only perform tasks such as, “obtaining real time image information of surgical site 550 (using tracker 508); determining in real time the three-dimensional location and orientation of single fiducial reference 502 from the image information” (Daon, [0076]), but also determine the position of an instrument/endoscope/probe  based on measuring the field strength at the sensor location since every point in the surgical site would be associated to “unique field strength” (Verard, [0099]).

Claims 13 and 14-16are rejected under 35 U.S.C. 103 as being unpatentable over Merritt, Inglese, Daon and Sung et al (US 20110142354, June 16, 2011), (hereinafter “Sung”).
Regarding Claim 13, Merritt teaches: A method for referencing a tracking system's coordinate frame to a coordinate frame of a 3D model of a rigid body, the rigid body comprising at least a portion of a patient's oral cavity, the method locating a patient tracking device with respect to a computer tomography (CT) volume without the need to utilize any fiducial located on the patient, the method comprising the steps of: providing a 3D model depicting at least a portion of surfaces within a patient's oral cavity, the surfaces including at least three defined anatomical features (“It is also contemplated that the present invention can be conducted 
providing a tracking system; providing a probe with an affixed probe tracking reference component, the probe having a probe tip (“…the system 10 includes an oral dental appliance or fixture 12, a tool fixture 100, and a reference fixture 200 (which may be another dental appliance). These fixtures are used in conjunction with tracking software (or a processing system running the software) to provide improved image guidance during an oral surgical procedure. Referring to FIGS. 1-3, a novel oral fixture 12 is shown that is removably attachable to the patient's mouth.” [0053]; “The oral fixture 12 also includes at least one mount 26 attached to or formed integral with the support 14. The mount is configured to attach a tracking component to the oral fixture for use in an image guidance system. In one embodiment, the mount is configured to receive one of more cameras for use in tracking” [0055]);
detecting with the tracking system the location of a fiducial free patient tracking reference component rigidly and removably affixed to a location relative to a patient's oral cavity, the location being determined without the need to use of any fiducial material on the patient tracking device; tracking with the tracking system locations of the probe tracking reference component as the probe moves along surfaces of the patient's oral cavity (“…a fixture 
determining a three-dimensional location of the probe tip for at least three anatomical locations in the patient's oral cavity (“…the program also is configured to receive optical data for determining the relative position of the surgical tools that are being used. Specifically, as discussed above, the tool fixture preferably includes a second camera 109 which provides an image of the tool bit 106 being used in the procedure. The system is designed to determine the location of the tool bit 106 in three dimensions and to adjust the position of a simulated surgical tool that is depicted on the display of the imaged data. Thus, the movement of the actual tool is mimicked by the simulated tool on the display.” [0103]); 
storing the three dimensional locations of the probe tip for each of the at least three anatomical locations (“…the reference dataset is stored in the processing system.” [0024]; “Using the image of the reference pattern 212, and stored data of the location of the camera 105 on the tool 102, the program can calculate the actual movement of the tool 102.” [0091]);
visually depicting on a display the three dimensional location of the probe tip in relation to the 3D data set for the at least three anatomical locations (“The system is designed to determine the location of the tool bit 106 in three dimensions and to adjust the position of a 
Merritt does not explicitly teach: the method locating with respect to a cone-beam computer tomography (CBCT) volume and determining a transform that relates the at least three anatomical locations to the at least three defined anatomical features in the 3D model.
Merritt does not teach: calculating a plurality of estimates of the error between the three dimensional probe tip location of at least one anatomical location and a corresponding anatomical feature in the 3D dataset;
Inglese in the field of 3D guided surgery teaches: “Volumetric imaging data is obtained from a volume radiographic imaging apparatus such as a computed tomography system, CBCT system 120 as shown in FIG. 1, or other imaging system that obtains volume image content related to bone and other internal tissue structure. The volume image content can be obtained by processing a sequence of 2-D projection images, each 2-D projection image acquired at a different angle with relation to the subject. Processing can use well known reconstruction algorithms such as back projection, FDK processing, or algebraic reconstruction methods, for example.” [0055].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location volume in Merritt to be with respect to a cone-beam computer tomography (CBCT) volume as taught in Inglese “…for improving the surgical planning process. Intraoral volume imaging, for example, makes it possible for the practitioner to study bone and tissue structures of a patient in detail, such as for implant positioning.” (Inglese, [0003]).
Daon in the same field with regards to image guided navigation systems for the oral cavity, teaches: “The determining the continuously updated three-dimensional model of the surgical site may further comprise: determining from the image information three-dimensional location and orientation information about a third vectorized tracking marker fixedly attached to 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Merritt to determine a transform that relates the at least three anatomical locations to the at least three defined anatomical features in the 3D model as taught in Doan “…for relating in real time the three-dimensional location and orientation of surgical site 550 on a patient to the location and orientation of the surgical site in a scan of surgical site…” (Doan, [0076]).
Sung in the same field with regards to tracking and obtaining measurements for objects in motion, further teaches in Fig. 2 (see below), how to compute a transformation matrix using the ICP algorithm to transform “the position of one of the point clouds is transformed using this matrix, and the sum (e.g., error value) of the distances between each two matched points is obtained in step 606, and then it is checked whether or not this error value is less or equal to than a preset threshold value in step 608. If the error value is less or equal to than the threshold value, the process of the present invention returns to step 600 to perform sampling and matching again. However, if the error value is less than or equal to the threshold value, the execution of the ICP algorithm is stopped, and the error value less than this threshold value is output. The output error value finally represents the distance between two poses.”[0059].   

    PNG
    media_image7.png
    448
    435
    media_image7.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Merritt to calculate a plurality of estimates of the error between a given probe location and a portion of the surfaces in the 3D dataset by using the algorithm taught in Sung for the benefit of accurately generating real-time models of the surgery site, provide information regarding the probe as it moves along the oral cavity and allow erroneous information to be caught earlier during the surgery [0093].
Regarding Claim 14, the combination of references Merritt, Inglese, Doan and Sung substantially teach the claim limitations as noted above.
Merritt does not teach: wherein the estimate of error is a correspondence between at least one three dimensional probe tip location and a plane in the 3D data set.
Sung in the same field with regards to tracking and obtaining measurements for objects in motion, further teaches in Fig. 2 (see above), how to interpret error correspondence between two data inputs that could have different poses due to the motion of the data, “If the error value is less or equal to than the threshold value, the process of the present invention returns to step 600 to perform sampling and matching again. However, if the error value is less than or equal to the threshold value, the execution of the ICP algorithm is stopped, and the error value less than 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Merritt to utilize the estimate of error to be a correspondence between the probe tip location and a plane in the 3D data set by using the algorithm taught in Sung to provide beneficial information regarding the probe location in respect to the entire 3D rigid body plane and enhance the precision of the surgery and the hardware system utilized [0092-0093].
Regarding Claim 15, the combination of references Merritt, Inglese, Doan and Sung substantially teach the claim limitations as noted above.	
Merritt teaches: wherein the 3D data set is generated from a CT scan of at least a portion of a patient's oral cavity, and wherein the surfaces are teeth or portions of a patient's jawbone (“It is also contemplated that the present invention can be conducted without use of any fiducials (fiducial-free). For example, a fixture containing a camera but no fiducials is attached to the patient at the time of surgery and the tool with an upward camera and a downward camera is passed over the teeth. As the tool is moved, the upward camera references itself with respect to the reference plate, as does the oral fixture's camera. This determines the relative position between the teeth to which the oral fixture is attached and the moving tool, allowing precise estimation of the tool's motion. This known motion, in turn, allows the downward camera to build a 3D model simultaneously estimating the structure and appearance of the teeth and gums. In this embodiment, only the 3D structure is used to register the optically-derived surfaces to the prior CT-derived surfaces that are produced, e.g., by marching cubes, thus providing the link between the oral fixture's camera and the CT coordinate system.” [0101]), and wherein the approximate location of the probe tip relative to the 3D data is depicted on the display (“The system is designed to determine the location of the tool bit 106 in three dimensions and to adjust the position of a simulated surgical tool that is depicted on the 
Merritt does not teach: calculating a distance of movement from the first location to the second location, and wherein at least one of the estimates of error is determined based on the calculated distance.
Sung in the same field with regards to tracking and obtaining measurements for objects in motion, further teaches in Fig. 2 (see above), how to interpret error correspondence between two data inputs that could have different poses due to the motion of the data, “If the error value is less or equal to than the threshold value, the process of the present invention returns to step 600 to perform sampling and matching again. However, if the error value is less than or equal to the threshold value, the execution of the ICP algorithm is stopped, and the error value less than this threshold value is output. The output error value finally represents the distance between two poses.” [0030 and 0060].   
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Merritt to utilize the estimate of error to be a correspondence between the first location and second location by using the algorithm taught in Sung. Daon already computes a spatial transformation matrix that relates the probe and the 3D data information [0076] and has a computer system for data processing and storage [0046-0047, Figs. 4A-C] that computes the offset and relative orientation of the tracking marker “to define the origin of a coordinate system at the fiducial reference [0073]  as such the error computation would provide beneficial information regarding the probe location in respect to the entire 3D rigid body plane and enhance the precision of the surgery and the hardware system utilized [0092-0093].
Regarding Claim 16, Merritt teaches: A method for referencing a tracking system's coordinate frame to a coordinate frame of a 3D model of a rigid body, the rigid body comprising at least a portion of a patient's oral cavity, the method locating a patient tracking device with 
providing a tracking system including a computer display (“…the system 10 includes an oral dental appliance or fixture 12, a tool fixture 100, and a reference fixture 200 (which may be another dental appliance). These fixtures are used in conjunction with tracking software (or a processing system running the software) to provide improved image guidance during an oral surgical procedure. Referring to FIGS. 1-3, a novel oral fixture 12 is shown that is removably attachable to the patient's mouth.” [0053]; “The oral fixture 12 also includes at least one mount 26 attached to or formed integral with the support 14. The mount is configured to attach a tracking component to the oral fixture for use in an image guidance system. In one embodiment, the mount is configured to receive one of more cameras for use in tracking” [0055]; “The system is designed to determine the location of the tool bit 106 in three dimensions and to adjust the 
displaying on the display a 3d data set depicting multiple surfaces of portions of a patient’s oral cavity and at least one of the surfaces corresponding to the patient’s teeth or jawbone, the surfaces including at least three defined anatomical features;
 providing a probe with an affixed probe tracking reference component, the probe having a probe tip (“…the system 10 includes an oral dental appliance or fixture 12, a tool fixture 100, and a reference fixture 200 (which may be another dental appliance). These fixtures are used in conjunction with tracking software (or a processing system running the software) to provide improved image guidance during an oral surgical procedure. Referring to FIGS. 1-3, a novel oral fixture 12 is shown that is removably attachable to the patient's mouth.” [0053]; “The oral fixture 12 also includes at least one mount 26 attached to or formed integral with the support 14. The mount is configured to attach a tracking component to the oral fixture for use in an image guidance system. In one embodiment, the mount is configured to receive one of more cameras for use in tracking” [0055]);

 detecting with the tracking system the location of a fiducial free patient tracking reference component rigidly and removably affixed to a location relative to a patient's oral cavity, the location being determined without the need to use of any fiducial material on the patient tracking device (“…a fixture containing a camera but no fiducials is attached to the patient at the time of surgery and the tool with an upward camera and a downward camera is passed over the teeth. As the tool is moved, the upward camera references itself with respect to the reference plate, as does the oral fixture's camera. This determines the relative position between the teeth to which the oral fixture is attached and the moving tool, allowing precise estimation of the tool's motion. This known motion, in turn, allows the downward camera to build a 3D model simultaneously estimating the structure and appearance of the teeth and gums. In 
 receiving in the tracking system a first signal representing the three-dimensional location of the probe tracking reference component when the probe tip is placed against a select anatomical location in the patient’s oral cavity (“…the program also is configured to receive optical data for determining the relative position of the surgical tools that are being used. Specifically, as discussed above, the tool fixture preferably includes a second camera 109 which provides an image of the tool bit 106 being used in the procedure. The system is designed to determine the location of the tool bit 106 in three dimensions and to adjust the position of a simulated surgical tool that is depicted on the display of the imaged data. Thus, the movement of the actual tool is mimicked by the simulated tool on the display.” [0103]); 
receiving in the tracking system a second signal representing location coordinates of the probe tracking reference component when the probe tip is placed against another surface in the patient's oral cavity and repeating steps f through I for the second signal (“…a fixture containing a camera but no fiducials is attached to the patient at the time of surgery and the tool with an upward camera and a downward camera is passed over the teeth. As the tool is moved, the upward camera references itself with respect to the reference plate, as does the oral fixture's camera. This determines the relative position between the teeth to which the oral fixture is attached and the moving tool, allowing precise estimation of the tool's motion. This known motion, in turn, allows the downward camera to build a 3D model simultaneously estimating the structure and appearance of the teeth and gums. In this embodiment, only the 3D structure is used to register the optically-derived surfaces to the prior CT-derived surfaces that are produced, e.g., by marching cubes, thus providing the link between the oral fixture's camera and the CT coordinate system.” [0101])
cone-beam computer tomography (CBCT) volume and determining a transform that relates the probe locations to the 3Ddata set; generating a line on the display that is orthogonal to the first location of the probe tip; h. moving the line on the display relative to the 3D data set to a second location which corresponds to a depicted location in the 3D data set of an image corresponding to the surface in the patient's oral cavity; i. determining an error value corresponding to the difference in location of the first and second locations and storing the error value; and k. determining a transform from the error values that relates the probe locations to the 3D data set.
Inglese in the field of 3D guided surgery teaches: “Volumetric imaging data is obtained from a volume radiographic imaging apparatus such as a computed tomography system, CBCT system 120 as shown in FIG. 1, or other imaging system that obtains volume image content related to bone and other internal tissue structure. The volume image content can be obtained by processing a sequence of 2-D projection images, each 2-D projection image acquired at a different angle with relation to the subject. Processing can use well known reconstruction algorithms such as back projection, FDK processing, or algebraic reconstruction methods, for example.” [0055].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location volume in Merritt to be with respect to a cone-beam computer tomography (CBCT) volume as taught in Inglese “…for improving the surgical planning process. Intraoral volume imaging, for example, makes it possible for the practitioner to study bone and tissue structures of a patient in detail, such as for implant positioning.” (Inglese, [0003]).
Daon in the same field with regards to image guided navigation systems for the oral cavity, teaches: “and a display system data-wise coupled to the controller and adapted to show during the surgical procedure the current live image of the surgical site in three-dimensional spatial relationship relative to the scan data.” [0011];  “The determining the continuously 

Sung in the same field with regards to tracking and obtaining measurements for objects in motion, further teaches in Fig. 2 (see above), how to interpret error correspondence between two data inputs that could have different poses due to the motion of the data, “If the error value is less or equal to than the threshold value, the process of the present invention returns to step 600 to perform sampling and matching again. However, if the error value is less than or equal to the threshold value, the execution of the ICP algorithm is stopped, and the error value less than this threshold value is output. The output error value finally represents the distance between two poses.” [0030 and 0060].   
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Merritt to utilize the estimate of error to be a correspondence between the first location and second location and estimate of error to be a correspondence between the probe tip location and a plane in the 3D data set by using the algorithm taught in Sung to provide beneficial information regarding the probe location in respect to the entire 3D rigid body plane and enhance the precision of the surgery and the hardware system utilized [0092-0093].

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regards to Applicant’s arguments regarding prior art of record Merritt and the differences in the tracking system and obtaining of the points for registration and 3d modeling with respect to the recited claims, Applicant’s interpretations are narrower than the specifics provided in the claims. The claims are broader in the recited claims with specifics regarding how the tracings are conducted and as such the prior art as provided in the cited sections above provide sufficient teachings for the claim limitations.
Applicant’s arguments regarding Doan and the combination in Claim 3 are moot in view of the new grounds of rejection provided in the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMAL ALY FARAG/            Examiner, Art Unit 3793                                             

/JONATHAN CWERN/            Primary Examiner, Art Unit 3793